Mr. Justice Nobb
delivered the opinion of the Court:
It is here insisted that the court erred: (1) In refusing to exclude the number and lettering on the keg of lead as evidence of ownership by the United States, same being hearsay. (2) In' admitting the opinion of the Army lieutenant, based on said letters and number, as to the ownership of the property.
The first assignment of error is obviously without merit. When the government offered the kegs and cans of paint in evidence, Lieutenant Matthews had already testified to the receipt by him of an invoice from the United States Army Depot at New York, containing kegs and cans of paint corresponding in detail with the kegs and cans offered. He also testified that upon one of the kegs was stamped the number of the invoice and words indicating its origin. One of the kegs offered in evidence bore the same number and words. The evidence then introduced clearly justified the court in permitting this exhibit to go to the jury. The entire exhibit corresponded in detail with the property missing from the government warehouse, and *5• the. words and number on one of the kegs were on' one' of the ■missing kegs. Manifestly this latter' circumstance would aid the jury in determining the identity of the property.
The second assignment is equally without merit. Lieutenant Matthews remembered the receipt of a keg bearing the markings on one of the kegs in evidence. These markings indicated to him- the origin and identity- of the property. He was not testifying in regard to property he had never seen. In other words, he was not giving an opinion based on the appearance of the keg, but, on the contrary, was identifying property which he had received and inspected. Concerning the other keg and cans of paint, he could only testify that they resembled those missing from the warehouse. The markings on this particular keg, however, enabled him to speak with more certainty. Having previously' received this keg so- invoiced and marked, he recognized it as the property of the United States.
- -Even though if had been.established by qther evidence that property so marked had been received by the government officers at Eort Washington, the testimony of Lieutenant Matthews would- have been competent on this point, it appearing that he was especially qualified to testify as to the significance of such markings. Connecticut Mut. L. Ins. Co. v. Lathrop, 111 U. S. 618, 28 L. ed. 536, 4 Sup. Ct. Rep. 533.
Finding no error in the rulings appealed from, the judgment is affirmed with costs. Affirmed.